                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


SONTAY T. SMOTHERMAN,

        Plaintiff,                            :     Case No. 2:19-cv-4505

       -vs-                                         Judge Sarah D. Morrison
                                                    Magistrate Judge Chelsey M. Vascura

DENISE N. ERRETT,
                                              :
       Defendant.


                                              ORDER

       This matter is before the Court upon consideration of a Report and Recommendation

(R&R) issued by the Magistrate Judge on November 18, 2019. (ECF No. 9). In that filing, the

Magistrate Judge recommended that Plaintiff’s action be dismissed without prejudice for failure

to prosecute pursuant to Federal Rule of Civil Procedure 41(b). The Magistrate Judge also

recommended that no filing fee be assessed to Plaintiff and that he be ordered to list this action

as a related case if he re-files. The time for filing objections has passed, and no objections have

been filed. For the reasons set forth in the R&R, the Court hereby ADOPTS the R&R (ECF No.

9) and DISMISSES WITHOUT PREJUDICE the Complaint (ECF No. 1). No filing fee shall

be assessed to Plaintiff in this matter and Plaintiff is ORDERED to list the instant action as a

related case if he re-files his complaint. The Clerk is DIRECTED to TERMINATE this case

from the docket records of the United States District Court for the Southern District of Ohio.

       IT IS SO ORDERED.

                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE
